Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (hereafter Penilla)(US PgPub 2015/0210287).
Regarding claim 1, Penilla discloses a system (Figures 21 and 24) comprising: at least one processing device (Figure 24, “vehicle computer”); and memory containing instructions configured to instruct the at least one processing device to (Figure 24, “vehicle OS”): provide, by a control interface of a vehicle to a driver of the vehicle, control of at least one electronic device (Paragraph 0007 where the vehicle system shares vehicle controls and settings with a mobile device of a user); receive a request from a first mobile device of a first user located in the vehicle to control the at least one electronic device (Figure 1 and Paragraph 0017 where a user of the mobile device requests access to vehicle controls and settings); in response to receiving the request, authenticate the first mobile device (Figure 1 and Paragraphs 0018 and 0031 where a user is authenticated after providing credentials); verify, using at least one of a camera or sensor of the vehicle, that the first user is a passenger in the vehicle (Paragraphs 0032-0033 where a user is identified in a passenger seat using a camera); and in response to authenticating the first mobile device and verifying that the first user is a passenger in the vehicle, extend control of the at least one electronic device to the first mobile device (Figure 20 and Paragraphs 0009, 0010, 0031, 0035 and 0255 where the mobile device of the user is provided with an interface for controlling various systems of the vehicle).
Regarding claim 2, Penilla discloses wherein the instructions are further configured to instruct the at least one processing device to verify that the first user has permission to control the at least one electronic device (Paragraphs 0008, 0010 and 0015 where controls and settings are set relative to the user’s seat/location).
Regarding claim 4, Penilla discloses wherein the instructions are further configured to instruct the at least one processing device to determine that the request is received in a communication from the first mobile device, and further determine that the communication is sent by the first mobile device using a local wired or wireless connection with the vehicle (Figure 1 and Paragraphs 0018 and 0031 where a user is authenticated using credentials from the mobile device).
Regarding claim 5, Penilla discloses wherein the instructions are further configured to instruct the at least one processing device to: determine whether the first user has priority over a second user of a second mobile device for control of the at least one electronic device; and in response to determining the first user has priority over the second user, transfer control of the at least one electronic device from the second mobile device to the first mobile device (Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 6, Penilla discloses wherein a memory of the vehicle stores data indicating a priority of the first user over the second user for control of the at least one electronic device, and wherein the determining whether the first user has priority comprises reading the stored data (Figure 24 and Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 7, Penilla discloses wherein a memory of the vehicle stores data indicating that the first user has previously been a driver of the vehicle and a second user has not been a driver of the vehicle, and wherein the instructions are further configured to instruct the at least one processing device to determine that the first user has priority over the second user for control of the at least one electronic device based on the stored data (Figure 24 and Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner/driver of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 8, Penilla discloses  wherein the instructions are further configured to instruct the at least one processing device to determine that the first user has priority over a second user for control of the at least one electronic device based on determining that the first user has been a driver of the vehicle, and further based on determining that the second user is a passenger of the vehicle when the request from the first mobile device is received (Figure 24 and Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner/driver of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 9, Penilla discloses wherein the at least one electronic device controls navigation of the vehicle (Paragraph 0096).
Regarding claim 10, Penilla discloses wherein the at least one electronic device comprises an electronic device for controlling a level of driving automation of the vehicle (Paragraphs 0010 and 0123 where master control systems, such as driving, are controlled by the user).
Regarding claim 11, Penilla discloses wherein the instructions are further configured to instruct the at least one processing device to: determine whether the first user has priority over the driver for control of the at least one electronic device; wherein the extending control to the first mobile device is further in response to determining that the first user has priority over the driver for control of the at least one electronic device (Figure 24 and Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner/driver of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 12, Penilla discloses wherein the instructions are further configured to instruct the at least one processing device to: verify that the first mobile device is authorized to control the at least one electronic device (Figure 1 and Paragraphs 0018 and 0031 where a user is authenticated after providing credentials); and verify that the first mobile device is located in the vehicle (Paragraphs 0032-0033 where a user is identified in a passenger seat); wherein the extending control is further in response to verifying that the first mobile device is authorized to control the at least one electronic device, and that the first mobile device is located in the vehicle (Figure 20 and Paragraphs 0009, 0010, 0031, 0035 and 0255 where the mobile device of the user is provide with an interface for controlling various systems of the vehicle).
Method claim 13 is drawn to the method of using the corresponding system claimed in claims 1-12.  Therefore method claim 13 corresponds to system claims 1-12 and is rejected for the same reasons of anticipation as used above.
Regarding claim 14, Penilla discloses wherein the extending control comprises displaying at least a portion of the control interface in a user interface of the first mobile device (Figure 20 and Paragraphs 0009, 0010, 0031, 0035 and 0255 where the mobile device of the user is provided with an interface for controlling various systems of the vehicle).
Regarding claim 15, Penilla discloses wherein the verifying that the first user is located in the vehicle is performed using at least one of a camera of the first mobile device, a sensor of the first mobile device, a camera of the vehicle, or a sensor of the vehicle (Paragraphs 0032-0033 where a user is identified in a passenger seat).
Regarding claim 16, Penilla discloses determining whether the first user has priority over the driver for control of the at least one electronic device; and in response to determining that the first user has priority over the driver for control of the at least one electronic device, transferring control of the at least one electronic device from the driver to the first mobile device (Figure 24 and Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner/driver of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 17, Penilla discloses determining that the first user has equal priority with a second user for control of the at least one electronic device; and in response to determining that the first user has equal priority with the second user, providing shared control of the at least one electronic device to the first mobile device and a second mobile device of the second user (Figure 24 and Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner/driver of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 18, Penilla discloses a system (Figures 21 and 24) comprising: at least one processing device (Figure 24, “vehicle computer”); and memory containing instructions configured to instruct the at least one processing device to (Figure 24, “vehicle OS”): provide, by a control interface of a vehicle to a first user, control of at least one electronic device of the vehicle (Figure 20 and Paragraphs 0009, 0010, 0031, 0035 and 0255 where the mobile device of a first user is provided with an interface for controlling various systems of the vehicle).; receive, from a mobile device of a second user, a communication including a request to control the at least one electronic device; in response to receiving the communication, verify that the mobile device is authorized to control the at least one electronic device; and in response to verifying that the mobile device is authorized to control the at least one electronic device, extend control of the at least one electronic device to the mobile device( Figure 20 and Paragraphs 0009, 0010, 0031, 0035, 0036 and 0255 where control to various systems of the vehicle is provided to a user of a second mobile device within the vehicle).
Regarding claim 19, Penilla discloses wherein the instructions are further configured to instruct the at least one processing device to: determine whether the second user has priority over the first user for control of the at least one electronic device; wherein the extending control is further in response to determining the second user has priority over the first user (Figure 24 and Paragraphs 0010, 0023, 0028, 0036, 0094, 0123 and 0322 where privilege/priority settings are set by an owner/driver of the vehicle and control of settings/controls are based on said privilege settings).
Regarding claim 20, Penilla discloses wherein the instructions are further configured to instruct the at least one processing device to verify, using at least one of a camera or sensor of the vehicle, that the mobile device is located in the vehicle (Paragraphs 0032-0033 where a user is identified in a passenger seat).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla and in view of Pallet (US PgPub 2014/0012475).
Regarding claim 3, Penilla does not specifically disclose wherein the at least one electronic device controls a brake of the vehicle, and the first user is able to control braking of the vehicle via a user interface of the first mobile device.  In the same field of endeavor, Pallett discloses an auxiliary vehicle control system where vehicle controls that including braking are controlled by an auxiliary device that includes multiple input options (Figure 1, Figure 4 and Paragraphs 0013 and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the auxiliary brake control of Pallet to the vehicle system of Penilla, motivation being to allow for secondary braking control in case of an emergency which increases safety as suggested by Pallet (Paragraphs 0013 and 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687